Citation Nr: 1342213	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left wrist disorder.  

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2013, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board observes that the Veteran filed for service connection for a "left wrist condition" and also claimed carpal tunnel syndrome.  As post-service records reflect a diagnosis of left wrist tendonitis, the Board has recharacterized the issue as set forth on the title page.  

The issue of service connection for a right shoulder disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for hypertension.

2.  The Veteran has left wrist tendonitis that is as likely as not related to his military service.
3.  The Veteran has bilateral pes planus that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for left wrist tendonitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran is withdrawing the claim of service connection for hypertension, no discussion of compliance with VA's duty to notify and assist is necessary regarding this issue.  Additionally, the Board is granting service connection for left wrist tendonitis and bilateral pes planus.  Consequently, no further discussion of VA's duties to notify and assist regarding these issues is necessary.

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (3).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for service connection for hypertension.  See March 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for hypertension and it is dismissed.

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

	1.  Left Wrist Disorder

The Veteran contends that he has a left wrist disorder due to his in-service duties.  See, e.g., October 2008 statement.  Specifically, he contends that heavy lifting of boxes filled with aircraft equipment, as well other physical labor during service, resulted in a left wrist disorder.  See, e.g., July 2010 substantive appeal.  His DD 214 shows that his military occupational specialty (MOS) was that of an aircraft airframe mechanic.  The Veteran's overall contentions during this appeal indicate that his current symptoms began in service.  

The Veteran was afforded a VA examination in June 2012 where he was diagnosed with left wrist tendonitis with an onset date of 1988.  While the examiner provided positive opinions for disabilities that had clinical findings in service, the examiner opined that they were not able to find documentation of wrist tendonitis in the claims file.  The Veteran testified that he self-treated his wrist in service and continues to self-treat.  March 2013 Hearing Transcript (T.) at 6.  

Based on a review of the evidence, the Board concludes that service connection for left wrist tendonitis is warranted.  Considering the Veteran's long period of service, as well as his MOS, the Board concedes in-service repeated traumas to his left wrist.  The Veteran has a post-service diagnosis of left wrist tendonitis.  When affording the Veteran the benefit-of-the-doubt, the evidence of record supports a finding that the Veteran's left wrist tendonitis was incurred in service.

Although tendonitis is not listed as a chronic illness in 38 C.F.R. § 3.309(a), the Board has considered his contentions that the onset of left wrist symptoms began during service to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  There is no indication that the Veteran incurred an event, injury or disease to his left wrist between his discharge and his current diagnosis.  Furthermore, the examiner's opinion indicates that had there been clinical evidence of left wrist problems in service, a positive nexus would have been provided.  The Board finds the Veteran competent and credible in reporting in-service left wrist problems and that he self-treated.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for left wrist tendonitis is, therefore, granted.  

	2.  Bilateral Pes Planus

The Veteran contends that he has bilateral pes planus due to his in-service duties.  See, e.g., October 2008 statement.  The Veteran's overall contentions during this appeal indicate that his current symptoms began in service.  

The Veteran was afforded a VA examination in June 2012 where he was diagnosed with bilateral pes planus with an onset date of the early 1990s.  While the examiner provided positive opinions from disabilities that had clinical findings in service, the examiner opined that they were not able to find documentation of pes planus in the claims file.  The Veteran testified that he was treated in service by a corpsman telling him to use insoles.  T. at 7.  A buddy statement dated in October 2008 confirms that the Veteran had in-service foot problems and used insoles with arch supports in his boots.  

Based on a review of the evidence, the Board concludes that service connection for bilateral pes planus is warranted.  Considering the Veteran's long period of service, as well as his MOS, the Board concedes in-service repeated traumas to his feet.  The Veteran has a post-service diagnosis of bilateral pes planus.  When affording the Veteran the benefit-of-the-doubt, the evidence of record supports a finding that the Veteran's bilateral pes planus was incurred in service.

Although pes planus is not listed as a chronic illness in 38 C.F.R. § 3.309(a), the Board has considered his contentions that the onset of bilateral foot symptoms began during service to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  There is no indication that the Veteran incurred an event, injury or disease to his feet between his discharge and his current diagnosis.  Furthermore, the examiner's opinion indicates that had there been clinical evidence of feet problems in service, a positive nexus would have been provided.  The Board finds the Veteran competent and credible in reporting in-service foot problems; his contentions are also supported by the buddy statement.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral pes planus is, therefore, granted.  


ORDER

The appeal of the issue of service connection for hypertension is dismissed.

Entitlement to service connection for left wrist tendonitis is granted.

Entitlement to service connection for bilateral pes planus is granted.  


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue of service connection for a right shoulder disorder.  The Veteran contends having right shoulder pain.  Based on the Veteran's MOS, the Board concedes repeated traumas to his right shoulder.  Considering the Veteran's competent and credible reports of current right shoulder problems, the Board finds that a VA examination is necessary to determine if he has a right shoulder disorder that is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right shoulder disorder treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed right shoulder disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms since service, review the record, and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right shoulder disorder had its onset in service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


